IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
 
NOS. PD-0458-10 & PD-0459-10




 


LYNN TAYLOR, Appellant
 
v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT’S 
                                 PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS
POTTER COUNTY



                      Per curiam.

O P I N I O N 


           Appellant was convicted of possession of cocaine and unlawful possession of a
firearm and was sentenced to confinement for twenty-five years and twelve years,
respectively.     The Court of Appeals affirmed the conviction. Taylor v. State, (Tex. App.
— Amarillo, Nos. 07-08-00205-CR & 07-08-00206-CR, delivered March 22, 2010). 
Appellant’s petition for discretionary review was dismissed as untimely filed on August
25, 2010.  Appellant has filed a motion for rehearing requesting reinstatement of his
petition so that it will be considered by this Court.  Appellant’s motion for rehearing is
granted.  His petition filed on August 23, 2010, is reinstated as of October 13, 2010 and
will be considered in accord with Tex.R.App.P. 68. 
 
Delivered October 13, 2010
Do not publish